

115 HRES 276 IH: Expressing the sense of the House that more should be done to instill Holocaust education in school curricula around the country.
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 276IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Bilirakis, Mr. Carbajal, Mr. Cicilline, Mr. Cohen, Mr. Conyers, Mr. Crowley, Mr. Deutch, Mr. Engel, Mr. Fitzpatrick, Mr. Hastings, Mr. Kilmer, Mr. Ted Lieu of California, Mrs. Lowey, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Mr. Nadler, Mr. Pallone, Mr. Pascrell, Ms. Rosen, Ms. Ros-Lehtinen, Ms. Schakowsky, Mr. Sires, Mr. Suozzi, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Weber of Texas, Ms. Wilson of Florida, Mr. Raskin, Mr. Levin, and Mr. Gottheimer) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House that more should be done to instill Holocaust education in school
			 curricula around the country.
	
 Whereas more than 70 years after the conclusion of World War II, it is even more important now to remember the events of the Holocaust and the genocidal pursuits of the Nazi regime;
 Whereas across the globe and here in the United States, troubling numbers of people are ignorant of the events of the Holocaust, and there are even those who deny that the Holocaust occurred;
 Whereas hate groups continue to spread lies around the country, with the goal of perpetuating racist, xenophobic, and anti-Semitic principles;
 Whereas these insensitive beliefs are all too common, and only serve to dishonor those that were persecuted, tortured, and killed at the hands of the Nazis;
 Whereas with each passing year we lose some of our greatest ambassadors and storytellers as Holocaust survivors age and pass away;
 Whereas in the words of Holocaust survivor Elie Wiesel, not all victims were Jews, but all Jews were victims;
 Whereas many Members of Congress are proud to represent large populations of survivors in each of their districts;
 Whereas too many students are graduating with little exposure to Holocaust education and its universal relevance;
 Whereas education about this tragedy is our best defense against unchecked intolerance and bigotry, and against history repeating itself;
 Whereas we are proud that 8 States require by law that schools teach students about the Holocaust and the lessons that can be learned from that tragic chapter of history, even in 2016; and
 Whereas Congress has consistently acted to preserve the memory of the Holocaust, including the establishment of a national Holocaust Remembrance Day in 1978: Now, therefore, be it
		
	
 That— (1)the House of Representatives—
 (A)commends Holocaust education activists on their longstanding efforts to include Holocaust education in States’ public school curricula across the country; and
 (B)encourages more States to enact legislation mandating Holocaust education in their schools and support continued efforts to move this initiative forward; and
 (2)it is the sense of the House of Representatives that more should be done to instill in the Nation’s future the promise that we will never forget the horrors of the Holocaust and must always work to prevent such atrocities from occurring in the future.
			